Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 1 of 13 PageID# 1




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                                          :
 Restoration Action, Inc.                                 :
 1901 Butterfield Road, Suite 120                         :
 Downers Grove, Illinois 60515                            :      Civil Action No.
                                                          :
                         Plaintiff,                       :
                                                          :      JURY DEMAND MADE
         v.                                               :
                                                          :
 Center for American Restoration, Inc.                    :
 American Restoration Action, Inc.                        :
 Russell Vought                                           :
 912 South Quincy Street                                  :
 Arlington, Virginia 22204                                :
                                                          :
                         Defendants.                      :


                                      VERIFIED COMPLAINT

        Plaintiff, Restoration Action (“Restoration Action”), files this Verified Complaint against

Center for American Restoration of America, Inc., American Restoration Action, and their

founder, Mr. Russell Vought, an individual (hereafter collectively “Vought”), based upon

information and belief as follows:

                                               PARTIES

        1.      Restoration Action is a Delaware corporation with its principal place of business at

Suite 120, 1901 Butterfield Road, Downers Grove, Illinois 60515. Restoration Action promotes

its services all over the country, including in this district.

        2.      Defendant Center for American Restoration, Inc. is a Delaware corporation. Upon

information and belief, Center for American Restoration operates from the home of its founder,

Mr. Russell Vought, 912 South Quincy Street, Arlington, Virginia 22204
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 2 of 13 PageID# 2




        3.      On information and belief, Defendant American Restoration Action, Inc. is a

Delaware corporation, organized as a social welfare group focused on policy advocacy. Upon

information and belief, American Restoration Action, Inc. operates from the home of its founder,

Mr. Russell Vought, 912 South Quincy Street, Arlington, Virginia 22204.

        4.      On information and belief, Defendant resides at and does business from his home

located at 912 South Quincy Street, Arlington, Virginia 22204.

                                         JURISDICTION

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) and 15 U.S.C. § 1121. Further, this Court possesses diversity jurisdiction

over this action insofar as the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest or costs, and is between citizens of different states as provided in 28 U.S.C.

§ 1332(a)(1). Additionally, this Court has supplemental jurisdiction over Restoration Action’s

state law claims under 28 U.S.C. § 1367(a) insofar as these claims are so related to the federal

claims in the action that they form part of the same case or controversy.

        6. This Court has personal jurisdiction over the Defendants because they are citizens of

Virginia; they have continuous and systematic contacts with Virginia; and the claims arise from

Defendants’ contacts with Virginia.

                                              VENUE

        7.      Venue is properly placed in this district pursuant to 28 U.S.C. § 1391, as all

Defendants reside in this district and a substantial part of the events or omissions giving rise to the

claim occurred in this district.

                                               FACTS




                                                  2
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 3 of 13 PageID# 3




       8. Restoration Action is a non-profit corporation that promotes the common good and

general welfare by advocating in favor of conservative public policy positions.

       9.      Restoration Action is related to Restoration PAC, a federal independent-

expenditure only political action committee that independently advocates in favor of the election

or defeat of candidates on the basis of time-tested conservative principles.

       10.     Restoration Action is the owner of U.S. trademark Registration No. 5696980

RESTORATION ACTION, and , Restoration PAC, is the owner of U.S. Trademark Registration

No. 5779207 RESTORATION PAC. Copies of these trademark registration certificates are

attached and made a part hereof as Exhibit 1.

       11.     Restoration Action and Restoration PAC have received significant press coverage

for their activities over the past several years. Representative copies of these articles are attached

and made a part hereof as Exhibit 2.

       12.     Restoration Action has raised and spent significant sums over the past several years

on education, public policy, and legislative advocacy. Copies of representative records for these

activities from third parties are attached and made part hereof as Exhibit 3. Restoration PAC has

raised and spent significant sums over the past several election cycles in support of and opposition

to federal candidates. Copies of representative records for these elections are attached and made

part hereof as Exhibit 4.

       13.     Individual Defendant Vought announced his intention to establish The Center for

American Restoration and American Restoration Action via Twitter and Breitbart News Saturday.

Copies of these Announcements are attached and made a part hereof as Exhibit 5.




                                                  3
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 4 of 13 PageID# 4




       14.     Defendants promote their services offered under the names The Center for

American Restoration and American Restoration Action via the World Wide Web. Attached and

made a part hereof as Exhibit 6 are copies of pages downloaded from the World Wide Web.

       15.     Defendants have received press coverage for the two new entities, The Center for

American Restoration and American Restoration Action, via the World Wide Web and elsewhere.

Copies of representative articles are attached as Exhibit 7.

       16.     Restoration Action, in writing, has explained to Defendants the nature of its

complaint and demanded that Defendants cease their unauthorized use of Plaintiff’s

RESTORATION mark and stop their false representations, but Defendants have persisted and

continue to persist in such infringing and violative activities. Attached and made a part hereof as

Exhibit 8 is a copy of the cease-and-desist letter Restoration Action’s counsel sent to Defendants

on March 5, 2021.

       17.     Upon information and belief, Defendants have promoted and continue to promote

their infringing services to residents of Virginia, and such residents have been attracted to

Defendants’ advertisement and alleged services by Defendants’ use and prominent display of

Plaintiff’s RESTORATION mark.

                       NATURE OF THE TRADE AND COMMERCE

       18.     Plaintiff Restoration Action promotes its political, social, and cultural agenda under

the RESTORATION name and mark throughout the United States and has continuously done so

since 2015. Restoration Action has continuously used the RESTORATION name and mark in

commerce in connection with its conservative activism since that time.

       19.     For many years, Restoration Action has spent substantial amounts in advertising

and promoting services offered under its RESTORATION mark.




                                                 4
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 5 of 13 PageID# 5




        20.     As a result of its efforts, Restoration Action has developed valuable trademark

rights including common-law rights in its RESTORATION mark, extending nationwide.

        21.     The RESTORATION mark, as applied to political activism and public affairs, is

a strong, fanciful designation, entitled to a broad scope of protection, especially considering the

extent of advertising and activism by Restoration Action under this designation.

        22.     As a result of Restoration Action’s long, extensive, exclusive, and continuous use

of the RESTORATION name and mark in connection with its political, social, and cultural

activism, and as a result of the enormous public exposure due to it through promotion, fundraising,

political activism, and excellent gratuitous publicity, the name and mark RESTORATION has

acquired secondary meaning and has become extremely well and favorably known as a designator

of origin for services of Restoration Action. The trademark RESTORATION serves to identify

the source of Plaintiff’s services.

                  COUNT I: FEDERAL TRADEMARK INFRINGEMENT

        23.     Plaintiff Restoration realleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 22, inclusive above.

        24.     On information and belief, defendants have used the RESTORATION mark in

connection with political, cultural, and social activism, including fundraising activities, without

authorization to do so, and implying sponsorship or endorsement by Restoration Action where no

such sponsorship or endorsement exists.

        25.     Plaintiff Restoration Action, due to its Federal Trademark Registration and

Restoration PAC, possesses valid and superior common-law and federal statutory rights in the

RESTORATION mark.

        26.     By reason of Plaintiff Restoration’s prior adoption and use of the RESTORATION

ACTION federally registered trademark and the adoption and use of the RESTORATION PAC


                                                 5
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 6 of 13 PageID# 6




name and mark by its related political action committee, Plaintiff’s rights in and to the

RESTORATION mark are superior to and supersede any rights Defendants may have in the

RESTORATION mark.

        27.      Defendants, at the time they began offering services under the RESTORATION

mark, were on constructive notice of the existence of Plaintiff Restoration Action’s rights to the

RESTORATION mark, by reason of the existence of Restoration Action’s federal trademark

registrations.

        28.      On information and belief, Defendants had actual knowledge of Plaintiff

Restoration Action’s prior and superior rights to the RESTORATION mark.

        29.      On information and belief, Defendant is promoting substantially identical services

under the RESTORATION mark, which are the property of Plaintiff.

        30.      Use by Defendants of the RESTORATION mark to promote its political and

cultural agenda is without the permission or authorization of Plaintiff Restoration Action.

        31.      The class of customers, including donors and activists, for the services offered by

Defendants is the same class of customers to whom Plaintiff offers its services.

        32.      In view of the substantially identical nature of the parties’ services, the confusing

similarity caused by the use of the same trademarks by the two parties, and the substantially similar

channels of trade and classes of purchasers of the parties’ services, Defendants’ continued use of

the RESTORATION mark is likely to cause confusion, mistake, and deception among purchasers

and the public generally, leading them to believe, falsely, that Defendants’ services are those of,

sponsored or approved by, or in some way connected with Plaintiff, to the irreparable injury of

Plaintiff and the public. Despite such a likelihood of public confusion, mistake, or deception,




                                                   6
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 7 of 13 PageID# 7




Defendants have continued to use and are presently using the RESTORATION mark,

disregarding Plaintiff’s demands that Defendants cease this activity.

        33.      On information and belief, Defendants’ acts complained of herein have for their

objective the willful appropriation of Plaintiffs’ rights in the RESTORATION mark and of the

valuable goodwill of Plaintiffs’ business, thereby unlawfully benefitting Defendants.

        34.      On information and belief, the continued use of the RESTORATION trademark

by Defendants in connection with political and cultural activism will be likely to injure the business

and reputation of Plaintiff and will dilute the distinctive quality of Plaintiff Restoration Action’s

federally registered RESTORATION ACTION trademark and the federally registered

RESTORATION PAC mark.

        35.      Defendants’ use of the RESTORATION mark in connection with public policy,

social welfare, cultural, and political activism is without Plaintiff’s consent and is likely to cause

confusion, mistake, or deception and constitutes direct infringement of Plaintiff Restoration

Action’s federal trademark rights, in violation of Title 15 U.S.C. § 1114. Plaintiff has no adequate

remedy at law.

        WHEREFORE, Plaintiff prays for judgment against Defendants as set forth in the prayer

for relief.

                  COUNT II: FEDERAL UNFAIR COMPETITION,
          FALSE REPRESENTATION, AND FALSE DESIGNATION OF ORIGIN

        36.      Plaintiff realleges and incorporates herein by reference the allegations contained in

Paragraphs 1 through 35, inclusive above.

        37.      The acts complained of aforesaid actually deceive and are likely to deceive the

public into believing, falsely, that Defendants’ services are those of, sponsored or approved by, or




                                                   7
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 8 of 13 PageID# 8




are in some way connected with Plaintiff, all to the irreparable injury of Plaintiff’s trade and

goodwill and to the injury of the public.

        38.      The aforesaid acts constitute federal unfair competition in the form of passing off,

false representation, false advertising, and false designation of origin, all in direct violation of 15

U.S.C. § 1125(a).

        WHEREFORE, Plaintiff prays for judgment against Defendants as set forth in the prayer

for relief.

                               COUNT III: FEDERAL DILUTION

        39.      Plaintiff realleges and incorporates herein by reference the allegations contained in

Paragraphs 1 through 38, inclusive above.

        40.      Plaintiff’s RESTORATION ACTION mark and the RESTORATION PAC

mark are famous and distinctive.

        41.      Defendants have used variations of the RESTORATION mark in commerce in a

manner that dilutes Plaintiff’s mark.

        42.      The similarity between Plaintiff’s and Defendants’ RESTORATION marks gives

rise to an association between the marks. This association is likely to impair the distinctiveness

and harm the reputation of Plaintiff’s RESTORATION ACTION mark and the

RESTORATION PAC mark.

        43.      Defendants’ infringements and violations have caused, and unless enjoined by this

Court will continue to cause, irreparable injury to Restoration, for which there is no adequate

remedy at law.

        44.      The aforesaid acts constitute dilution in direct violation of 15 U.S.C. § 1125(c).




                                                   8
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 9 of 13 PageID# 9




          WHEREFORE, Plaintiff prays for judgment against Defendants as set forth in the prayer

for relief.

                COUNT IV: UNFAIR TRADE PRACTICES IN VIOLATION OF
                   THE VIRGINIA UNFAIR TRADE PRACTICES ACT

          45.    Plaintiff realleges and incorporates herein by reference the allegations contained in

Paragraphs 1 through 44, inclusive above.

          46.    This Court has supplemental jurisdiction over this cause of action and has

jurisdiction pursuant to 28 U.S.C. § 1338(b).

          47. Defendants’ unauthorized use of variations of Plaintiff’s RESTORATION ACTION

mark constitutes an unfair or deceptive trade practice in violation of Virginia Code § 38.2-500 et

seq.

          48.    Upon information and belief, Defendants committed these infringements and

violations willfully, knowingly, maliciously, and in conscious disregard for Restoration Action’s

rights.

          49.    Defendants’ infringements and violations have caused ascertainable loss to

Restoration Action.

          WHEREFORE, Plaintiff prays for judgment against Defendants as set forth in the prayer

for relief.

    COUNT V: COMMON LAW TRADEMARK INFRINGEMENT AND DILUTION
                      UNDER VIRGINIA LAW

          50.    Plaintiff realleges and incorporates herein by reference the allegations contained in

Paragraphs 1 through 49, inclusive above.

          51.    This Court has supplemental jurisdiction over this cause of action and has

jurisdiction pursuant to 28 U.S.C. § 1338(b).




                                                   9
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 10 of 13 PageID# 10




        52.    Plaintiff’s RESTORATION ACTION mark and the RESTORATION PAC

mark are inherently distinctive and have secondary meaning.

        53.    Defendants are using variation of Plaintiff’s RESTORATION mark in commerce

in a manner that infringe, unfairly compete with and dilute Plaintiff’s mark.

        54.    The similarity – in fact, identical nature – between Plaintiff’s and Defendants’

RESTORATION mark gives rise to an association between the marks.

        55.    This association between the marks is likely to impair the distinctiveness of

Plaintiff’s mark and harm the reputation of Plaintiff’s marks.

        56.    Defendants’ infringements and violations have caused, and unless enjoined by this

Court will continue to cause, irreparable injury to Restoration Action, for which there is no

adequate remedy at law.

        57.    The aforesaid acts constitute trademark infringement, unfair competition and

dilution in direct violation of Virginia common law.

        WHEREFORE, Plaintiff prays for judgment against Defendants as set forth in the prayer

for relief.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests:

        1.     That Defendants and their officers, directors, agents, owners, employees,

               representatives, attorneys, and all others acting under or in concert with them, or

               with any of them, be forthwith preliminarily and permanently enjoined and

               restrained from:

               a.     infringing Plaintiff’s rights to the RESTORATION ACTION mark; using

                      any variation of the designation RESTORATION or any colorable




                                                10
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 11 of 13 PageID# 11




                      imitation thereof on defendants’ websites, social media sites, on third-party

                      websites, letterhead, signage, advertising, or promotional material, either in

                      print or broadcast or electronic form or other forms either separately or

                      compositely with other words, symbols or devices, as a corporate or trading

                      name or as a trademark, in connection with political or cultural activism;

              b.      in any manner imitating Plaintiff’s RESTORATION ACTION mark for

                      the purpose of acquiring Plaintiff’s trade and goodwill by imitation, fraud,

                      mistake or deception; and

              c.      unfairly competing with Plaintiff in any manner whatsoever.

      2.      An order holding that Defendants’ activities complained of herein constitute federal

              trademark infringement; federal unfair competition, false representation, and false

              designation of origin; Virginia unfair trade practices; and trademark infringement,

              unfair competition and dilution under Virginia law.

      3.      An order directing Defendants to file with this Court and to serve on Plaintiff within

              thirty (30) days after service of the injunction a report, in writing and under oath,

              setting forth in detail the manner and form in which Defendants have complied with

              the injunction and any further orders of this Court.

           0. That Defendants and their agents, employees, representatives, and all others acting

              under their direction or control or in concert with them, or any of them, be ordered

              to immediately deliver up for destruction all product, labels, packaging, containers,

              tags, advertising materials, catalogs, promotional material, flyers, signs, disks,

              tapes and any and all other materials which bear any resemblance to Plaintiff’s

              RESTORATION ACTION mark or any colorable imitation thereof or any other




                                               11
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 12 of 13 PageID# 12




                  30




                 30

                                       /s/ Thomas W. Brooke
Case 1:21-cv-00400-AJT-TCB Document 1 Filed 03/31/21 Page 13 of 13 PageID# 13
